DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,224,315. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially the same inventions.

Claim Objections
Claims 1, 16 are objected to because of the following informalities:  Claim 1 recites “are dispensed form the dispenser”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites “the moveable valve members”. Claim 16 recited “a moveable valve member”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4,7,9,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mulhern (US 2009/0101665).
Regarding Claim 1, Mulhern discloses a wet-on-demand dispenser comprising: a housing (fig.2); a container (80) for holding a fluid; a wetting tip (81); each wetting tip having a housing (fig.6); and a moveable valve member (82); wherein at least a portion of the moveable valve member (82) moves within the housing (fig.6); wherein the moveable valve member (82) is in a normally closed position preventing fluid from flowing through; wherein the moveable valve member (82) moves to an open position to allow fluid to flow through; one or more conduits (fig.6) placing the wetting tip (81) in fluid communication with the container (80); a roll of substrate (12) containing one or more sheets of substrate; wherein when the one or more sheets of substrate (12) are dispensed form the dispenser (fig.2), the one or more sheets of substrate (12) contact the movable valve members (12 can be pressed on 82) and move the movable valve members to their open position to allow fluid to flow out of the one or more wetting tip (81).
Although Mulhern does not disclose a plurality of wetting tips, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide such a configuration, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8,
Regarding Claim 2, although Mulhern does not explicitly wherein the one or more movable valve members (82) toward a closed position, it would be inherent for the valve members of Mueller to be biased to a closed position since the valve has to be depressed in order for fluids to come out, thus implying that the valve members are biased to a closed position initially.
Regarding Claim 4, Mulhern discloses wherein the moveable valve member (82) pivots with respect to the housing when moving to the open position.
Regarding Claim 7, Mulhern discloses wherein the container (80) is removable.
Regarding Claim 9, Mulhern discloses comprising one or more rollers (40) for directing the substrate.
Regarding Claim 16, Mulhern discloses a wet-on-demand dispenser comprising: a housing (fig.2); a first container (80) for holding a first fluid; a wetting tip (81); each wetting tip having a housing (figs.5-6); and a moveable valve member (82); wherein the wetting tip (81) are in fluid communication with the first container (80); wherein at least a portion of the moveable valve member (82) moves within the housing; wherein the moveable valve member (82) is in a normally closed position preventing fluid from flowing through; wherein the moveable valve member (82) moves to an open position to allow fluid to flow through; one or more conduits (fig.6) placing the wetting tip in fluid communication with the container (80); a holder (17) for receiving a roll of substrate; wherein when one or more sheets of substrate are dispensed form the dispenser, the one or more sheets of substrate contact the movable valve members (12 can be used to contact 82) and physically move the movable valve members (82) to their open position to allow fluid to flow out of the one or more wetting tips.
Although Mulhern does not disclose a plurality of wetting tips, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide such a configuration, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 17, Mulhern discloses wherein the moveable valve members (82) pivot.
Regarding Claim 18, Mulhern discloses wherein the moveable valve members (82) move linearly with respect to the housing.
Regarding Claim 19, Mulhern discloses wherein the first container (80) is located above the wetting tip (81).
Although Mulhern does not disclose a plurality of wetting tips, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide such a configuration, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651